Appeal from the Public Utilities Commission of Ohio, No. 85-521-ELCOI.
IT IS ORDERED by the court, sua sponte, that the filing of the record in this cause under Rule IV of the Supreme Court Rules of Practice be dispensed with, and that the parties use the transcript transmitted by the Public Utilities Commission as their record and cite to that transcript in their briefs, effective June 6,1988.
*338IT IS FURTHER ORDERED that the following schedule is established: appellant shall file its merit brief on or before July 18, 1988; appellee shall file its merit brief on or before August 17, 1988; appellant shall file its reply brief, if any, on or before September 6, 1988.